Exhibit 10.2 (Promissory Note)
 
PROMISSORY NOTE


US $60,000
June 15, 2009
 
New York, New York



Philip Widman and Ruth Kirshner, having an address at 10510 Hillsboro Avenue,
Santa Anna, California 92705 (the “Maker”), jointly and severally promise to pay
to Equicap, Inc., a Nevada corporation (hereinafter referred to, together with
each subsequent holder(s) hereof, as “Holder”) the principal sum of US $60,000
(hereinafter, the “Principal”) in accordance with the terms of this Promissory
Note (the “Note”).  Maker agrees to make payments of Principal to Holder as
follows: six monthly installments of US$2,500, with the first installment due on
the date of the making of this Note, and the balance of US$45,000 to be paid
commencing thereafter in twelve monthly installments of US$3,750 (each such day,
a “Payment Date”), with the final installment of US$3,750 being due on November
15, 2010 (the “Maturity Date”).  This Note does not bear interest if each of
above payments is paid on time or prepaid.


For purposes of interpretation of this Note, references to and provisions
relating to the Maker will apply to each of the persons that are jointly and
severally responsible. For example, in the default provisions, if there is a
default by one person that is a Maker, then that will be a default under this
Note as to all the Makers, and the Holder will have all of its remedies
hereunder.


1.           Payments; Place of Payment.   Maker shall pay the Principal and
interest when due without notice or demand.  All payments to be made hereunder
shall be made in the lawful money of the United States of America in immediately
available funds and shall be delivered to Holder by check, by wire transfer or
direct deposit into such account as Holder shall notify to Maker or at such
other place as Holder may designate in writing. Maker shall pay the outstanding
balance of the Principal on the Maturity Date.


2.           Prepayment.  Maker may prepay the outstanding balance of the
Principal, in whole or in part, at any time without premium or penalty.


3.           Default.


3.1.           Events of Default.  The occurrence of any event set forth in this
section 3.1(a) through (f) herein shall be considered an “Event of Default”:


(a)  Maker fails to make any payment required under this Note when due and such
failure to pay is not cured within five (5) business days after the occurrence
thereof;

 
 

--------------------------------------------------------------------------------

 

(b)  If any representation or warranty made by Maker herein or in any writing
furnished in connection with or pursuant to this Note shall be false in any
material respect on the date made or thereafter; or


(c)  If Maker defaults in the performance or observance of any agreement,
covenants, term or condition contained herein, or any document furnished
pursuant to any thereof; or


(d)  The filing of any petition or action against Maker seeking reorganization,
arrangement, adjustment, or composition of or in respect of the Maker under
federal bankruptcy law or any other applicable federal or state bankruptcy,
insolvency, or other similar law, and the entry of any order granting such
petition or action, or the continuance of any such petition or action for a
period of 30 days without dismissal; or


(e)           The Maker  (i) files, or consents by answer or otherwise to the
filing against it or him/her of, a petition for relief or reorganization of
arrangement or any other petition under any federal or state bankruptcy,
insolvency, reorganization, moratorium or other similar law in any jurisdiction,
(ii) makes an assignment for the benefit of creditors, (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or any such custodian, receiver, trustee or other officer is appointed
, (iv) is adjudicated as insolvent or to be liquidated, or (v) takes any action
for the purpose of any of the foregoing; or


(f)           A judgment or judgments for the payment of money in excess of US
$25,000 in the aggregate shall be rendered by one or more courts, administrative
or arbitral tribunals or other bodies against Maker, which are not paid, stayed
or bonded within fifteen (15) days of the entry thereof.


Maker shall immediately notify Holder in writing as to the occurrence of any of
the events in this Section 3.1 above.


3.2.           Remedies. Upon the occurrence and continuation of an Event of
Default: (i) an interest shall begin to accrue hereunder at the Default Rate (as
hereinafter defined) on a daily basis on the unpaid principal amount of this
Note then outstanding, (ii) if caused due to any of the events set forth in
Sections 3.1(a), (d), (e) or (f), the entire unpaid Principal together with all
interest accrued thereon shall immediately become due and payable in full,
without notice or demand; (iii) if caused due to any of the events set forth in
Sections 3.1(b) or (c), Holder may, at its option and without notice (such
notice being expressly waived), declare and demand this Note immediately due and
payable; and (iv) Holder may pursue all rights and remedies available hereunder.


3.3.           Costs of Collection.  Maker agrees to pay all costs and expenses
of collection incurred by Holder, in addition to Principal and interest at the
Default Rate (including, without limitation, reasonable attorneys’ fees and
disbursements), and including all costs and expenses incurred in connection with
the pursuit by Holder of any of its rights or remedies hereunder.

 
 

--------------------------------------------------------------------------------

 


3.4.           Default Rate.   Upon the occurrence and during the continuance of
any Event of Default or after maturity, whether by acceleration or otherwise,
this Note shall bear interest at the rate of ten (10%) per cent per annum (the
“Default Rate”), on the outstanding balance of the Principal, computed from said
date of maturity to the date of actual repayment.   Interest shall continue to
accrue at the Default Rate (including following the entry of a judgment in favor
of Holder) until payment in full of all sums due under this Note.


4.           Governing Law: Severability.  This Note is entered into in the
State of New York and shall be construed and enforced in accordance with the
internal laws of the State of New York, as amended and then in effect (including
Section 5-1401 of the General Obligations Law of the State of New York), without
giving effect to any principles of conflicts of law thereof or of any other
jurisdiction that would cause the application of the laws of any jurisdiction
other than the State of New York.  The invalidity, illegality or
unenforceability of any provision of this Note shall not affect or impair the
validity, legality or enforceability of the remainder of this Note, and to this
end, the provisions of this Note are declared to be severable.


5.           Waivers.  Without limiting any other provisions of the Note, Maker,
for itself and its heirs, legal representatives, successors and assigns, hereby
waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest and protest of this Note,
and all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note and in connection with any
suit, action or proceeding brought by Holder on this Note, any and every right
it may have to (a) a trial by jury, (b) interpose any counterclaim therein
(other than a counterclaim which can only be asserted in a suit, action or
proceeding brought by Holder on this Note and cannot be maintained in a separate
action), and (c) have the same consolidated with any other or separate suit,
action or proceeding, and agrees that their respective liability shall be
unconditional and without regard to the liability of any other party and shall
not be in any manner affected by any indulgence, extension of time, renewal,
waiver or modification granted or consented to by Holder.  Maker, for itself and
its heirs, legal representatives, successors and assigns, hereby consents to
every extension of time, renewal, waiver or modification that may be granted by
Holder with respect to the payment or other provisions of this Note.


6.           Application of Payments.  To the extent that Maker makes a payment
or Holder receives any payment or proceeds for Maker's benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Maker hereunder intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by Holder.

 
 

--------------------------------------------------------------------------------

 


7.           Miscellaneous.


7.1.           No Waiver by Holder. Neither the exercise of any provision hereof
nor the delay in asserting any right granted to Holder (including the acceptance
of past due payments) shall be construed as a waiver by Holder of the right to
accelerate the indebtedness evidenced hereby as above provided or to pursue any
other remedies available under this Note, nor shall the exercise of any single
or partial exercise of any right, power, privilege or remedy preclude any
further exercise thereof.  Any waiver hereunder shall be valid and enforceable
only if in writing and signed by the party against whom enforcement is sought,
and then only to the extent therein set forth.  The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law and may be exercised singly or concurrently.  No executory agreement, unless
in writing and signed by Holder, and no course of dealing between Maker, the
endorser(s) or guarantor(s) hereof, or any of them, shall be effective to change
or modify or discharge, in whole or in part, this Note.


7.2.           Obligations.  Maker acknowledges that this Note and Maker’s
obligations hereunder are and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to this Note and the obligations of
Maker hereunder or the obligations of any other person or party relating to this
Note or the obligations of Maker hereunder.  This Note sets forth the entire
agreement and understanding of Holder and Maker concerning this debt obligation,
and Maker absolutely, unconditionally and irrevocably waives any and all right
to assert any defense, setoff, counterclaim or cross-claim of any nature
whatsoever with respect hereto or the obligations of Maker hereunder or the
obligations of any other person or party relating hereto in any action or
proceeding brought by Holder to collect the outstanding balance of the
Principal, accrued and unpaid interest, late charges, and other amounts owing,
or any portion thereof.


7.3.           Business Purpose.  Maker represents to Holder that the loan
evidenced by this Note is made for business and/or commercial purposes and is
not a consumer transaction.


8.           Assignment.  Holder, at any time and without the prior written
consent of Maker, shall have the right to and may sell, transfer, assign,
negotiate, pledge or otherwise dispose of all or any portion of its right, title
and interest in and to this Note to any person.  The obligations of Maker
hereunder may not be transferred without the prior written consent of Holder,
which may be granted or withheld in Holder’s absolute discretion.


9.           Amendment.  This Note may not be amended, supplemented, restated,
extended or modified without the prior written consent of the Holder.

 
 

--------------------------------------------------------------------------------

 

10.           Business Days.  If any payment is due, or any time for giving
notice or taking action expires, on a day which is a Saturday, Sunday or legal
holiday in the State of New York, the payment shall be due and payable on, and
the time period shall automatically be extended to, the next business day
immediately following such Saturday, Sunday or legal holiday, and interest shall
continue to accrue at the required rate hereunder until any such payment is
made.


11.           Cancellation.  After all Principal and accrued interest at any
time owed on this Note has been paid in full, this Note shall be surrendered to
Maker for cancellation and shall not be reissued.


12.           Venue; Service of Process. All actions or proceedings arising in
connection with this Note shall be tried and litigated in state or federal
courts located in the State and County of New York, unless such actions or
proceedings are required to be brought in another court to obtain subject matter
jurisdiction over the matter in controversy.  MAKER WAIVES ANY RIGHT IT MAY HAVE
TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, TO ASSERT THAT IT IS NOT SUBJECT
TO THE JURISDICTION OF SUCH COURTS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE HEREWITH.  IN ANY ACTION AGAINST MAKER,
SERVICE OF PROCESS MAY BE MADE UPON MAKER BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO ITS ADDRESS ABOVE SET FORTH, WHICH SERVICE SHALL BE
DEEMED SUFFICIENT FOR PERSONAL JURISDICTION AND SHALL BE DEEMED EFFECTIVE THREE
(3) DAYS AFTER MAILING.


13.           Jury Trial Waiver.  MAKER HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS NOTE AND THE BUSINESS RELATIONSHIP THAT IS BEING
ESTABLISHED.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY
MAKER, AND MAKER ACKNOWLEDGES THAT NEITHER HOLDER NOR ANY PERSON ACTING ON
BEHALF OF HOLDER HAS MADE ANY REPRESENTATIONS OF FACT TO INCLUDE THIS WAIVER OF
TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  MAKER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, AND THAT HOLDER WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS.  MAKER FURTHER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.


IN WITNESS WHEREOF, Maker has caused this Promissory Note to be executed by its
duly authorized representative as of the day and year first above written.

 
 

--------------------------------------------------------------------------------

 


Maker:
     
Philip Widman
             
Ruth Kirshner
         


 
 

--------------------------------------------------------------------------------

 